Opinion by
Smith, J.,
The defendant was convicted and fined by a justice of the peace, for obstructing the sidewalk of a public street in the borough of Sewickley, in violation of an ordinance of that borough. On examination of the ordinance we find it is entirely sufficient in form and in substance to serve its purpose. It deals with but one offense — the obstruction of streets and sidewalks by persons “ idly standing, loafing or congregating thereupon,” — and prescribes a penalty for persistence therein after request to move on. There is no doubt of the power of the borough to adopt and ■ enforce its provisions. The defendant appealed from the summary conviction to the court of quarter sessions. The record of the proceedings and the sufficiency of the testimony were thereupon examined by that court, the judgment of the justice affirmed, and the appeal' dismissed. A re-examination of the record satisfies us that the conviction was properly sustained. We are not disposed to scrutinize the records of justices of the peace with hypercritical nicety in order to discover technical defects upon which to defeat their judgments. Where it appears, in substance, that the justice had jurisdiction of the cause of action and of the parties, their judgments will be sustained regardless of the want of technical form in the proceedings."
The evil aimed at by the ordinance in this case is a common nuisance to the citizens who are obliged to pass and repass where idlers and loungers congregate and obstruct the public sidewalks. The right of the public on the highways is limited to the right of passage with such stoppage as business or necessity may require. All lounging or other obstructions thereof may be abated and the offenders in this respect punished summarily for their contumacy. “.The public possess, in a public highway, the right of transit and of transit only. The use by *133every citizen of public ways must be a use appropriate to tlie purposes for which they are intended: that is, of transit; with such stoppages as business necessity, accident, or the exigencies of travel, either in vehicles or on foot, may require. ... It is upon this general principle that the infamous habit of corner lounging, when not prohibited by special local legislation, is illegal. The loungers who occupy the public highway are, while lounging, not using it for the purposes of passage, and are therefore obstructions of the public right of way — that is, nuisances: ” Norristown v. Moyer, 67 Pa. 355. “ The streets are public highways, designed for the use of the public in passing and repassing, and in such temporary occupancy' as are incidental to the exercise of these rights, or necessarily connected with them: ” Barker v. Com., 19 Pa. 412. The sidewalks and the carriageways, are under municipal control, and in the use of them the authorities may determine what is best calculated to promote the security, the comfort, and the convenience of the inhabitants : Livingston v. Wolf, 136 Pa. 519; MacDevitt v. Gas Co., 160 Pa. 367.
Judgment is affirmed.